Citation Nr: 1439393	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for a scar of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran service connection for a residual scar of the right elbow.  The RO assigned an initial noncompensable (0 percent) disability rating, retroactively effective from September 26, 2008, the date of the Veteran's service connection claim.  The Veteran perfected an appeal regarding the initial disability rating assigned. 

In March 2011, the Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.

In May 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In June 2009, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for a right elbow disorder.  However, a subsequent November 2012 rating decision granted service connection for a right elbow contusion.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

FINDING OF FACT

Throughout the appeal, the scar of the right elbow has not been manifested by limitation of function of the affected part absent any other characteristics of disablement.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a scar of the right elbow are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a scar of the right elbow.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in October 2008 before the grant of service connection for a scar of the right elbow was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to obtain any SSA records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in July 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in March 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue, in pertinent part, as entitlement to an "initial rating for his scar of the right elbow, and that has been evaluated as zero percent disabling."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans (DAV).  Id.  The AVLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., symptoms demonstrating a worsening of the service-connected disability).  Id. at 12-13.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 6-10.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its May 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had in July 2012.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  Finally, the remand directed the AOJ to readjudicate the Veteran's claim, which was accomplished in the November 2012 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.118, DC 7805 for his scar of the right elbow.  He seeks an initial compensable disability rating.

Initially, the Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim (which was later granted) was filed in September 2008, and no such request for review under the new criteria has been made.  Thus, the 2008 regulations changes do not apply to the Veteran's case.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.  The Board will rate the Veteran's appeal under the skin regulations in effect prior to October 23, 2008.

Under DC 7805, the rater is instructed to rate the scar based on the limitation of function of the affected part.  38 C.F.R. § 4.118.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his scar of the right elbow.  Here, there is no evidence of limitation of function of the right elbow due to the service-connected scar of the right elbow, to warrant a compensable disability rating under 38 C.F.R. § 4.118, DC 7805.  

Specifically, the Veteran was afforded a March 2009 VA scar examination, but the VA examiner only addressed the scar on the Veteran's head.  The examination report does not address the scar of the right elbow.

In March 2009, the Veteran was also provided a VA joint examination to assess his right elbow.  A scar of the right elbow was not noted at this examination.

At his March 2011 Board hearing, the Veteran testified that his scar of the right elbow was not painful or tender, and did not involve a loss of covering of the skin.  The Veteran reported a general ache in his elbow, but attributed this to his right elbow disorder (which has since been granted service connection), and not the scar of the right elbow.  See Board hearing transcript, pages 12-13.

The Veteran was afforded another VA scar examination in July 2012, in which the severity of the scar of the right elbow was assessed.  At the examination, the Veteran denied any right elbow scar concerns.  He indicated that the scar was not painful and unstable (i.e., frequent loss of covering of the skin over the scar).  Following a physical examination of the Veteran, the VA examiner determined that the right upper extremity was not affected by the scar.  The examiner found that the Veteran did not have any superficial non-linear scars of the right elbow.  The examiner indicated that the Veteran scar of the right elbow did not result in limitation of function.  A color photograph of the Veteran's right elbow was also taken at the VA examination and included in the Veteran's claims file.  In summary, the examiner concluded that the Veteran did not have any right elbow scar allegations and/or complaints with no identified right elbow scar on close inspection.  Following a review of the claims file, the VA examiner then further added that any alleged right elbow functional deficit was less likely than not permanently aggravated or a result of the scar.  The examiner added that the Veteran does not allege any deficit related to the scar of the right elbow.

The VA treatment records do not provide contrary evidence to that obtained at the VA examinations.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his scar of the right elbow.  Here, there is no evidence of limitation of function of the right elbow due to the service-connected scar of the right elbow, to warrant a compensable disability rating under 38 C.F.R. § 4.118, DC 7805.  In fact, the July 2012 VA examiner specifically found that the scar of the right elbow did not limit the function of the right upper extremity, to include the right elbow.  The remaining evidence of record does not provide contrary evidence to support a compensable disability rating under DC 7805.  38 C.F.R. § 4.118. 

The Board has considered the remaining skin regulations to determine whether the Veteran's scar of the right elbow would warrant a compensable disability rating under an alternate code.  However, the Board sees there is no evidence suggesting the Veteran's scar is deep or causes limitation of motion to warrant application of DC 7801.  These symptoms were not documented at the July 2012 VA examination, and, in fact, at the examination, the Veteran denied any symptoms or deficits associated with his scar of the right elbow.  The scar of the right elbow is also not 144 square inches (929 sq. cm.) or greater to warrant a compensable evaluation under DC 7802.  At the July 2012 VA examination, the scar of the right elbow was not visible upon close inspection, and thus clearly is not 144 square inches or greater.  There also is no evidence that his scar is unstable to warrant application of DC 7803.  The Veteran denied experiencing these symptoms at his Board hearing and at his July 2012 VA examination.  Under DC 7804, a 10 percent rating is not warranted because the evidence of record does not document that the Veteran's scar of the right elbow is superficial and painful on examination.  The July 2012 VA examiner found that the Veteran did not have any superficial non-linear scars of the right elbow.  At the Board hearing and at the July 2012 VA examination, the Veteran stated that his scar of the right elbow was not painful.  The remaining evidence of record does not provide any contrary evidence.  Thus, these alternate regulations do not provide the Veteran with a compensable disability rating.  38 C.F.R. § 4.118.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has generally denied any symptomatology associated with the scar disability itself.  His credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected scar of the right elbow at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's scar of the right elbow fully addresses his asymptomatic symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the scar of the right elbow with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran does not report any symptoms, and the regulations have appropriately assigned the Veteran a noncompensable disability rating.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his recent July 2012 VA examination, the Veteran reported that he was currently retired.  He did not argue that his retirement was due to his service-connected scar of the right elbow.  There is no allegation that his service-connected scar of the right elbow has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for a scar of the right elbow is denied.



____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


